Citation Nr: 1532331	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  09-50 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to increased evaluations for diabetes mellitus, type I, with hypertension, diabetic maculopathy, diabetic retinopathy, proteinuria, neuropathy, and erectile dysfunction, rated as 60 percent disabling from June 23, 2009, and 20 percent disabling prior to that date.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative changes, left hip.

3.  Entitlement to an evaluation in excess of 10 percent for degenerative changes, right hip.

4. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to October 1996.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2007 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran and his father testified in September 2011 before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the above VARO; a transcript is of record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 23, 2009, diabetes mellitus, type I, with hypertension, diabetic maculopathy, diabetic retinopathy, proteinuria, neuropathy, and erectile dysfunction, required use of insulin.

2.  From June 23, 2009, diabetes mellitus, type I, with hypertension, diabetic maculopathy, diabetic retinopathy, proteinuria, neuropathy, and erectile dysfunction, required use of insulin and was productive of episodes of ketoacidosis.

3.  The degenerative changes of the hips are manifest by pain and abnormal x-ray findings. 


CONCLUSIONS OF LAW

1.  The criteria for evaluations in excess of 20 percent prior to June 23, 2009 and in excess of 60 percent thereafter for diabetes mellitus, type I, with hypertension, diabetic maculopathy, diabetic retinopathy, proteinuria, neuropathy, and erectile dysfunction,  have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2014).

2.  The criteria for an evaluation in excess of 10 for degenerative changes, left hip, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2014).

3.  The criteria for an evaluation in excess of 10 for degenerative changes, right hip, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Letters dated in November 2009, May 2010, and October 2010 addressed the notice requirements, and the matters were re-adjudicated in subsequent supplemental statements of the case.  

With respect to the duty to assist in this case, the Veteran's service treatment records, VA treatment records, and Social Security records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations, the reports of which have been associated with the claims file.  The examiners provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

II.  Increased Evaluations

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2014).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2014).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2014).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Diabetes Mellitus

Diagnostic Code 7913 provides ratings for diabetes mellitus.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  38 C.F.R. § 4.119.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating under Diagnostic Code 7913.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

The Veteran had a VA examination in September 2005 at which it was noted that he had been on insulin for diabetes since it was diagnosed in 1995.  There had not been ketoacidosis.  There was a mild hypoglycemic reaction every two weeks with tachycardia, tremulousness and sweating.  The Veteran had a restricted diet.  Diabetes resulted in increased fatigue and slowed him down in his work doing maintenance at a truck stop, although it did not prevent him from working.  The Veteran did not have erectile dysfunction, and he believed he had visual problems.  It was noted that at an April 2004 VA eye consultation there was maculopathy in the right eye and 20/30 vision bilaterally.  Hypertension was treated with medication, and the examiner noted that the Veteran did not have any symptoms of hypertension per se.  There were no neurologic symptoms such as numbness or tingling in the hands or feet.  The Veteran did not have urinary or bladder dysfunction or fecal incontinence.  There were no other complications of diabetes mellitus, including heart disease, peripheral vascular disease, and neurologic disease.

A VA treating provider wrote in October 2006 that the Veteran had diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  The Veteran also had peripheral neuropathy due to diabetes mellitus.

The Veteran had a diabetic eye examination in February 2007.  There were no general or visual symptoms in either eye.  Corrected vision was 20/20 bilaterally and there was no visual field defect.  The Veteran was diagnosed with diabetic maculopathy.  Examination revealed a few microaneurysms with no edema.  There was no significant effect on the Veteran's occupation.  

The Veteran had a VA diabetes examination in January 2007 at which he denied hypoglycemic episodes or ketoacidosis, and he had not been hospitalized since service for diabetes or a diabetes related problem.  He felt weak and lethargic.  The Veteran was diagnosed with moderately severe diabetes mellitus, type I, uncontrolled with insulin, diet and exercise.  He had diabetic nephropathy and proteinuria.  The kidneys were noted to have normal function.  

At November 2007 VA treatment, a treating provider opined that the Veteran's limitations of activities were due to bilateral hip pain and not due to diabetes.  On June 26, 2009, a VA treating physician wrote that the Veteran's diabetes mellitus required insulin, restricted diet and regulation of activities.  Complications of diabetes were retinopathy, hypertension, neuropathy, and proteinuria.  

In October 2009 an individual who knows the Veteran wrote that he witnessed an episode in which the Veteran had to be hospitalized due to a ketoacidosis episode.  The Veteran's mother wrote in an October 2009 statement that he had an episode of ketoacidosis in 2008 in which he was hospitalized.  He had difficulty with some jobs because he had to eat on a schedule due to diabetes.  VA treatment records show that in October 2009 the Veteran was diagnosed for diabetic ketoacidosis.  

The Veteran had a VA eye examination in December 2009.  He was noted to have bilateral eye diabetic maculopathy that was stable and bilateral diabetic retinopathy that had gotten progressively worse.  The Veteran had blurring in both eyes.  Corrected vision was 20/20.  The diabetic retinopathy did not have any significant occupational effects.

The Veteran also had a VA examination for diabetes in December 2009.  He had had episodes requiring hospitalization for diabetic ketoacidosis in August 2008 and October 2009.  There had been four episodes of hypoglycemic reactions that resolved directly with food.  The Veteran said that he was unemployed and that he could not work because of the eating regimen required by his diabetes.  He denied restrictions in normal activities of daily living due to diabetes.  It was noted that the Veteran was still on medication for hypertension.  The Veteran reported intermittent tingling on the bottom of his feet, and there was no pain, weakness, fatigue, or functional loss.  On examination there was normal sensation in the extremities.  Therefore, the examiner did not feel that the Veteran had diabetic neuropathy.  The examiner opined that it was less likely as not that the Veteran's hypertension was related to or caused by proteinuria because he had had proteinuria since January 2007 and there was evidence of hypertension as early as 2005.  The Veteran continued to be on insulin, diet modification, and restriction of activities due to diabetes.  It was noted that renal function was normal despite the diagnosis of proteinuria due to diabetes.  

A June 2010 VA examiner noted that the Veteran had a normal BUN and creatine level, which were the primary indicators of renal insufficiency.  At a June 2010 VA eye examination, the Veteran was noted to have a full visual field.  He continued to have a diagnosis of diabetic maculopathy and diabetic retinopathy.  At July 2010 VA eye treatment the Veteran was noted to have mild nonproliferative diabetic retinopathy.

The Veteran had a VA examination in April 2013.  The examiner did not feel that he required regulation of activities, and there had been no episodes of ketoacidosis, hypoglycemic reactions, or hypoglycemia in the past 12 months requiring hospitalization.  The Veteran had diabetic peripheral neuropathy, diabetic nephropathy or renal dysfunction caused by diabetes mellitus, and diabetic retinopathy.  He also had erectile dysfunction and hypertension that were at least as likely as not caused by diabetes mellitus.  The Veteran said that diabetes impacted his ability to work because he needed frequent breaks and that he was exposed to heat in his work.  The examiner noted that the Veteran required insulin for his diabetes and that there was a long history of it not being well controlled.  His hypertension continued to be controlled by medication, and blood pressure readings at the examination were 127/86, 126/90, and 133/88.  The Veteran continued to have diagnoses of proteinuria and erectile dysfunction.  There was no voiding dysfunction or history of recurrent symptomatic urinary tract or kidney infections.   

The Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for diabetes prior to June 23, 2009.  While the Veteran required insulin and a restricted diet, he did not have restriction of activities due to diabetes, as is required for a 40 percent evaluation.  See 38 C.F.R. § 4.120, Diagnostic Code 7913.  At November 2007 VA treatment, a treating provider opined that the Veteran's limitations of activities were due to bilateral hip pain and not due to diabetes.  There were no findings that activities were limited due to diabetes.

Regarding the period from June 23, 2009, the Veteran is not entitled to an evaluation of in excess of 60 percent because the record does not show episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength or complications that would be compensable if rated separately.  See 38 C.F.R. § 4.120, Diagnostic Code 7913.  The Veteran was hospitalized for diabetic ketoacidosis in August 2008 and October 2009.  The record does not show that he has been hospitalized for diabetes since then.  At the April 2013 VA examination it was noted that there had not been progressive, unintentional weight loss due to diabetes or hospitalizations for diabetes in the past 12 months.  The Veteran visited his diabetic care provider less than two times per month.

The Veteran does not qualify for a separate compensable evaluation for erectile dysfunction because the record does not show a penis deformity with loss of erectile power.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  (He has been granted special monthly compensation for loss of use of a creative organ.)  The Veteran also does not qualify for a separate compensable evaluation for diabetic maculopathy or retinopathy.  There have not been incapacitating episodes related to the eyes, and the VA examination and treatment records do not show a restricted field of vision, vision in one eye of the severity of 20/50, or other compensable symptoms related to the eyes.  See 38 C.F.R. §§ 4.75, 4.79, Diagnostic Code 6006.

The Veteran does not qualify for a separate compensable evaluation for proteinuria, which is evaluated under 38 C.F.R. § 4.115a, renal dysfunction.  A 30 percent evaluation, the lowest compensable evaluation, requires album constant or recurring with hyaline and granular casts or red blood cells; or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  The April 2013 VA examiner noted that the Veteran did not have edema due to renal dysfunction or any other signs or symptoms other than recurring proteinuria (albuminuria).  VA examiner noted that renal function was normal, and the record does not show otherwise.

In regards to hypertension, the Veteran does not qualify for a separate compensable evaluation.  A 10 percent evaluation requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

The treatment records and VA examination results show that the Veteran has required continuous medication for control of hypertension.  However, the record does not show a history of diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  While the diastolic pressure was 102, 100 and 96 at the December 2009 VA examination, the September 2005, January 2007,  June 2010, and April 2013 examination results did not show diastolic pressure above 92.  Furthermore, the diastolic pressure at treatment has predominantly been below 100.  Systolic pressure was 164, 157 and 143 at the December 2009 VA examination, and the other VA examinations did not show systolic pressure of 160 or more  Therefore, the Veteran does not qualify for a compensable evaluation for hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101. 

Finally, the Veteran does not qualify for a separate compensable evaluation for diabetic neuropathy.  See 38 C.F.R. § 4.124a.  While a treating provider wrote in October 2006 that the Veteran had peripheral neuropathy due to diabetes, the September 2005 VA examiner felt that there was no peripheral vascular disease and neurologic disease. At the February 2007 VA examination, sensory and motor examinations were normal.  At the December 2009 VA examination, there was no objective evidence of peripheral neuropathy despite the Veteran's complaints of numbness in the feet.  The Veteran complained of peripheral neuropathic symptoms at the June 2010 VA examination, but the physical examination was normal.  At the April 2013 VA examination, the Veteran had symptoms consistent with diabetic sensory polyneuropathy in the lower extremities.  He reported deep itching in his feet.  There was no pain or numbness in the extremities related to diabetic peripheral neuropathy, although mild lower extremity paresthesias and/or dysesthesias was present.  Muscle strength was normal in the extremities and deep tendon reflexes were decreased in the ankles.  Light touch, position sense, vibration sensation, and cold sensation were normal.  Since the only symptoms on examination were decreased ankle deep tendon reflexes, and mild paresthesias and/or dysesthesias, with light touch to the feet normal, the Board finds that the paralysis from the diabetic neuropathy does not reach the level as contemplated by Diagnostic Code 8520, paralysis of the sciatic nerve, for a 10 percent evaluation.  See id. 

Because the evidence preponderates against the claim for increased evaluations for diabetes mellitus, type I, with hypertension, diabetic maculopathy, diabetic retinopathy, proteinuria, neuropathy, and erectile dysfunction, rated as 60 percent disabling from June 23, 2009, and 20 percent disabling prior to that date, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Degenerative Changes of the Hips

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

Normal ranges of motion of the hip are from hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5250 provides for rating the hip on the basis of ankylosis.  Favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees and slight adduction or abduction is to be rated 60 percent disabling; intermediate ankylosis of the hip is to be rated 70 percent disabling; and extremely unfavorable ankylosis, with the foot not reaching ground, crutches necessitated, is to be rated 90 percent disabling, and is entitled to special monthly compensation.  38 C.F.R. § 4.71a.

Diagnostic Code 5251 provides a 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  38 C.F.R. § 4.71a.  Diagnostic Code 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, while pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

At a September 2005 VA examination, the Veteran said that his left hip was more disabling than the right.  The pain in the left hip was 6 out of 10 with flare ups to 10 out of 10 if performing any unusual movement, heavy lifting, or standing for more than 30 minutes.  Right hip pain was 4 out of 10 with flare-ups of 10 out of 10.  Walking an eighth of a mile caused flare-ups of left hip pain.  The Veteran worked through discomfort and had not missed a day of work due to his hips.  There was easy fatigability and lack of endurance in the hips, and there was no dislocation or subluxation in either hip.

Range of motion to the left hip was flexion to 70 degrees with pain beginning at 60 degrees.  Extension was to 10 degrees, adduction was to 10 degrees, abduction was to 30 degrees, and external rotation was 30 degrees.  The right hip had flexion to 90 degrees, extension to 20 degrees, adduction to 20 degrees, abduction to 35 degrees, external rotation to 40 degrees and internal rotation to 20 degrees.  Range of motion was limited by pain and stiffness.  The examiner observed that there was obvious weakness, pain, fatigability, and incoordination in the hips from walking 40 yards.  

At November 2007 VA treatment the treating provider felt that the hip pain limited the Veteran's activities and that the medication regimen was not effective with pain control.  The Veteran was a candidate for a total hip replacement.

The manager of a restaurant where the Veteran used to work wrote in a September 2009 statement that the Veteran had difficulty lifting the 40 pound cases that the job required.  It was also difficult for the Veteran to stand for long periods of time.  Another individual who knows the Veteran wrote in a September 2009 statement that he could no longer do many activities without experiencing a great deal of pain and that walking though the grocery store, riding a bicycle, and sitting in a chair too long caused a great deal of discomfort.  The Veteran's mother wrote in an October 2009 statement that the Veteran cannot stand for an extended period of time, which limited the type of work he could perform.  

At a December 2009 VA examination for the eyes it was noted that the Veteran was working as a dishwasher.  He was limited in his ability to lift due to the hips.  A VA nurse practitioner wrote in December 2009 that the Veteran's chronic hip pain limited motion, standing, sitting, and walking.

The Veteran had another VA examination in November 2010.  Range of motion of the hips was flexion to 115 degrees with pain at 110 degrees, extension to 25 degrees with pain at 20 degrees, abduction to 40 degrees with pain at 35 degrees, adduction to 25 degrees with pain at 20 degrees, internal rotation to 35 degrees with pain at 30 degrees, and external rotation to 30 degrees with pain at 25 degrees.  The examiner felt that the joint condition should not preclude light duty or sedentary employment.  The hips limited strenuous physical employment.

In April 2013 the Veteran had a VA examination for his hips at which he said they had gotten worse since his last VA examination.  He had to sleep on his back and had a burning sensation at times.  Pain was always present and was worse some days.  The Veteran did not report flare-ups.  Bilateral hip flexion was flexion to 120 degrees with painful motion at 100 degrees, extension to 0 degrees with pain at 0 degrees, no abduction lost beyond 10 degrees, adduction not limited such that the Veteran could not cross his legs, and rotation not limited such that the Veteran could not toe-out more than 15 degrees.  Range of motion was not further limited on repetitive use testing.  There was full muscle strength and no ankylosis of the hip joint.  The examiner observed that the Veteran could walk about 70 yards unassisted at a steady pace with an antalgic gait, and he favored his hips.  The Veteran reported that when he worked, he had been able to get his job done, but that at the end of the day he paid for it due to his hips.

The Veteran does not qualify for ratings in excess of 10 percent for left and right hip degenerative changes.  The VA examination and treatment records do not show that flexion of the thighs has been limited to 30 degrees.  Therefore, the Veteran does not qualify for increased evaluations under Diagnostic Code 5252.  See 38 C.F.R. § 4.71a.  Abduction has not been lost beyond 10 degrees, and therefore increased evaluations are not available under Diagnostic Code 5253.  See id.  The record does not show hip ankylosis, hip flail joint, or impairment of the femurs.  Therefore, the Veteran does not qualify for ratings in excess of 10 percent for the hips.  See id., Diagnostic Codes 5250, 5254, 5255.   Furthermore, since the Veteran already has separate 10 percent ratings for the hips, increased ratings are not available under Diagnostic Code 5010.  See id.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, the Board is required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  The Board recognizes the functional limitations that the Veteran has as a result of his service-connected degenerative changes of the hips.  The record shows complaints of pain and fatigability.  At the April 2013 VA examination range of motion was not further limited on repetitive testing.  Therefore the record shows that the separate 10 percent evaluations contemplate the objective findings, including pain and fatigability, from degenerative changes of the hips. 

Because the evidence preponderates against the claim of service connection for degenerative changes of the hips, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

C.  Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  The Board concludes that the rating criteria reasonably describe the level and symptomatology of the Veteran's diabetes mellitus and degenerative changes of the hips, and the disability pictures are contemplated by the rating schedule.  Moreover, there is no showing that these disabilities caused marked interference with employment or frequent periods of hospitalization.  The record shows that the Veteran was hospitalized for diabetes in 2008 and 2009, and does not show hospitalizations since then.  Furthermore, the diagnostic criteria for diabetes mellitus considers hospitalizations.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  The record shows that the Veteran had worked through pain related to his hips, although the November 2010 VA hip examiner felt that strenuous physical employment was limited due to the hips but that light or sedentary employment was not precluded.  The Veteran reported needing to eat at specified time due to diabetes, but the record does not show marked interference with employment, and the assigned evaluations contemplate a restricted diet.  Therefore, the assigned schedular evaluations are adequate and no referral is required.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran's only service-connected disabilities are diabetes mellitus, type I, with hypertension, diabetic maculopathy, diabetic retinopathy, proteinuria, neuropathy, and erectile dysfunction, and degenerative changes of the hips.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, in light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected diabetes mellitus and degenerative changes of the hips, as the Court indicated can be done in this type of case.  However, at no time during the claims period have the disabilities on appeal been more disabling than as currently rated. 


ORDER

An evaluation in excess of 20 percent prior to June 23, 2009 and greater than 60 percent from June 23, 2009 for diabetes mellitus, type I, with hypertension, diabetic maculopathy, diabetic retinopathy, proteinuria, neuropathy, and erectile dysfunction is denied.

An evaluation in excess of 10 percent for degenerative changes, left hip, is denied.

An evaluation in excess of 10 percent for degenerative changes, right hip, is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

VA treatment records indicate that the Veteran has not worked since June 2009, and when the Veteran applied for a TDIU in February 2011, he wrote that he had last worked in October 2010.   Additional development regarding the Veteran's employment history is needed before the claim for a TDIU can be decided on the merits.  It is also noted that while the February claim for a TDIU does not appear to have been adjudicated, the Board has assumed jurisdiction under Rice, supra.    

At the September 2011 Board hearing the Veteran testified that he had received VA vocational rehabilitation and employment services.  These records have not been associated with the claims file.  Pursuant to VA's duty to assist, VA has an obligation to obtain relevant records in the custody of a Federal agency.  38 C.F.R. § 3.159(c)(2).  The claim for entitlement to a TDIU must then be reconsidered in light of the vocational rehabilitation records.

The record shows that the Veteran receives treatment through VA.  VA treatment records to April 2013 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from April 2013 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation as to the information or evidence needed to establish a claim for a TDIU.  

2.  Issue and ask the Veteran to complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to include his complete employment history since 2005.

3.  Obtain VA treatment records from April 2013 to the present.

4.  Obtain the Veteran's VA vocational rehabilitation records.

5.  Readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide him an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


